Name: Commission Regulation (EEC) No 2473/85 of 29 August 1985 fixing the free-at-frontier reference prices applicable to wine imports from 1 September 1985
 Type: Regulation
 Subject Matter: trade;  prices;  beverages and sugar
 Date Published: nan

 31 . 8 . 85 Official Journal of the European Communities No L 234/49 COMMISSION REGULATION (EEC) No 2473/85 of 29 August 1985 fixing the free-at-frontier reference prices applicable to wine imports from 1 September 1985 should therefore be stated that the free-at-frontier reference prices applicable to Greece are those given in the 'Other third countries' column, except for imports of products originating in third countries with which a Protocol adapting the preferential tariff system has been concluded and is applicable ; Whereas Article 18 ( 1 ) of Regulation (EEC) No 337/79 provides that the free-at-frontier reference price is to be equal to the reference price less customs duties actually levied ; whereas the amounts or coefficients under the system of monetaiy compensatory amounts must not be taken into account in assessing the customs duty to be deducted from the reference price, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine '('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 18 (8) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1 393/76 (3), as last amended by Regulation (EEC) No 2135/84 (4), lays down the relevant implementing rules ; whereas, under Article 18 (8) ' of Regulation (EEC) No 337/79, the Commission is required to fix the. free-at-frontier reference prices ; Whereas the list of free-at-frontier reference prices should be established taking particular account of trade requirements and with a view to administrative simplicity ; Whereas, pursuant to Article 64 (2) (b) of the Act of Accession of Greece, the Common Customs Tariff duty is to be applied in full for products in the wine sector for which a reference price is fixed ; whereas it HAS ADOPTED THIS REGULATION : Article 1 The free-at-frontier reference prices referred to in Article 18 (8) of Regulation (EEC) No 337/79 shall be as indicated in Annexes I and II hereto. Article 2 This Regulation shall enter into force on 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 August 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5. 3 . 1979, p. 1 . (2) OJ No L 89, 29 . 3 . 1985, p. 1 . (3) OJ No L 157, 18 . 6 . 1976, p. 20 . H OJ No L 196, 26. 7. 1984, p. 21 . No L 234/50 Official Journal of the European Communities 31 . 8 . 85 NOTE TO ANNEXES I AND II FREE-AT-FRONTIER REFERENCE PRICES 1 . In the case of imported wines not enjoying preferential tariff concessions, the amounts shown in the 'Other third countries' column are applicable . 2. For imports into Greece of products originating :  in Algeria, Morocco, Tunisia, Spain, Portugal , Cyprus or Yugoslavia, the applicable free-at ­ frontier reference prices are those given in the appropriate column,  in other third countries, the applicable free-at-frontier reference prices are those given in the 'Other third countries ' column. 3 . The free-at-frontier reference prices given below for red and white wines (except Riesling and Sylvaner wines) should be increased by 1 ECU for each % vol of actual alcoholic strength per hectolitre in the case of wines imported into the French overseas department of Reunion. This increase shall be based on 9 % vol for wines of an actual alcoholic strength of less than 9 % vol and on the mean strength in each sub-division for other wines (e.g. 9,25 % vol in the case of wines with an actual alcoholic strength exceeding 9 % vol but not exceeding 9,5 % vol). A N N E X I 31 . 8 . 85 Th ird co un tri es co ve re d, ex ce pt Po rtu ga l (E C U/ hl) Fr ee -a t-f ro nt ier re fe re nc e pr ice C C T he ad in g N o D es cr ip tio n A lg er ia M or oc co / T un is ia Sp ai n o M al ta Tu rk ey C yp ru s Y ug o ­ sl av ia O th er th ir d co un tr ie s 22 .0 5 W in e of fre sh gr ap es ;g rap e m us tw ith fe rm en tat io n arr es ted by th e ad di tio n of alc oh ol : ex C . O th er : Official Journal of the European Communities 72 ,5 2 73 ,6 4 75 ,8 8 78 ,1 2 80 ,3 6 82 ,6 0 84 ,8 4 87 ,0 8 89 ,3 2 I. Of an ac tua la lco ho lic str en gt h by vo lu m e no te xc ee di ng 13 % vo l, in co nt ai ­ ne rs ho ld in g : a) Tw o lit re s or les s : (l) W in e wi th a re gi ste re d de sig na tio n of or ig in im po rte d un de r a Co m m un ity tar iff qu ot a (') (2) : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : O f le ss th an 9 % vo l Of 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 72 ,5 2 73 ,6 4 75 ,8 8 78 .1 2 80 ,3 6 82 ,6 0 84 ,8 4 87 ,0 8 89 .3 2 70 ,2 7 71 .3 3 73 ,4 4 75 ,5 6 77 ,6 7 79 ,7 9 81 ,9 0 84 ,0 2 86 .1 3 92 ,7 0 94 ,9 4 97 ,1 8 99 ,4 2 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 90 ,4 6 (3) 92 ,7 0 (3) 94 ,9 4 97 ,1 8 99 ,4 2 85 ,6 6 (3) 87 ,7 7 (3) 89 ,8 9 (3) 92 ,0 0 (3) 94 ,1 2 (3) 96 ,2 3 (3) 70 ,2 7 71 ,3 3 73 ,4 4 75 ,5 6 77 ,6 7 79 ,7 9 81 ,9 0 84 ,0 2 86 ,1 3 No L 234/51 (*) U p to 28 Fe br ua ry 19 86 . (E C U/ hl ) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e D es cr ip tio n No L 234 / 52 / 52 C C T he ad in g N o 22 .0 5 (c on t'd ) A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s ¢ 68 ,1 2 \ I l 69 ,2 4 I l I I 69 ,2 4 I l 71 ,4 8 | | I I 71 ,4 8 I l 73 ,7 2 I l I I I l 73 ,7 2 I l 75 ,9 6 0 75 ,9 6 I I I I I l 75 ,9 6 78 ,2 0 78 ,2 0 (3) 78 ,2 0 l i \ \ 78 ,2 0 80 ,4 4 80 ,4 4 (3) 80 ,4 4 I I 80 ,4 4 82 ,6 8 82 ,6 8 82 ,6 8 I l I I 82 ,6 8 84 ,9 2 84 ,9 2 84 ,9 2 84 ,9 2 | | 65 ,8 7 I \ \ 66 ,9 3 l i \ \ 66 ,9 3 I l 69 ,0 4 I I 69 ,0 4 71 ,1 6 (3) 71 ,1 6 \ I l 71 ,1 6 73 ,2 7 73 ,2 7 (3) 73 ,2 7 I l 73 ,2 7 75 ,3 9 75 ,3 9 (3) 75 ,3 9 I I I l I l 75 ,3 9 77 ,5 0 77 ,5 0 (3) 77 ,5 0 77 ,5 0 79 ,6 2 79 ,6 2 (3) 79 ,6 2 I l I l 79 ,6 2 81 ,7 3 81 ,7 3 (3) 81 ,7 3 81 ,7 3 79 ,7 2 68 ,1 2 79 ,0 2 80 ,9 2 79 ,0 2 (2) (4) 68 ,1 2 I I 80 ,8 4 69 ,2 4 80 ,1 4 82 ,0 4 80 ,1 4 (2) (4) 69 ,2 4 69 ,2 4 83 ,0 8 83 ,0 8 71 ,4 8 82 ,3 8 84 ,2 8 82 ,3 8 (2) (4) 71 ,4 8 71 ,4 8 85 ,3 2 85 ,3 2 73 ,7 2 84 ,6 2 86 ,5 2 84 ,6 2 0 (4) 73 ,7 2 73 ,7 2 87 ,5 6 87 ,5 6 75 ,9 6 86 ,8 6 88 ,7 6 86 ,8 6 0 0 75 ,9 6 75 ,9 6 89 ,8 0 89 ,8 0 78 ,2 0 89 ,1 0 91 ,0 0 89 ,1 0 (2) (4) 78 ,2 0 78 ,2 0 92 ,0 4 92 ,0 4 80 ,4 4 91 ,3 4 93 ,2 4 91 ,3 4 (2) 0 80 ,4 4 80 ,4 4 94 ,2 8 94 ,2 8 82 ,6 8 93 ,5 8 95 ,4 8 93 ,5 8 0 (4) 82 ,6 8 82 ,6 8 96 ,5 2 96 ,5 2 84 ,9 2 95 ,8 2 97 ,7 2 95 ,8 2 0 0 84 ,9 2 84 ,9 2 12 9, 03 (3) 13 0, 23 11 7, 43 Official Journal of the European Communities ex C. I. a) (2 )W in e w ith a re gi ste re d de sig na tio n of or ig in im po rte d un de r a Co m m un ity ta rif f qu ot a (') : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (3 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er 31 8 . 85 (*) U p to 28 Fe br ua ry 19 86 . (E CU /h l) 31 . 8 . 85 Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. I. a) (3 )( bb )( 22 )O th er of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l b) M or e th an tw o lit re s : (1 ) M or e th an tw o lit re s bu t no t ex ce ed in g 20 lit re s : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t. no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s 77 ,4 7 65 ,8 7 76 ,7 7 78 ,6 7 76 ,7 7 0 0 65 ,8 7 65 ,8 7 80 ,6 4 82 ,7 6 84 ,8 7 86 ,9 9 89 ,1 0 91 ,2 2 78 ,5 3 80 ,6 4 82 ,7 6 84 ,8 7 86 ,9 9 89 ,1 0 91 ,2 2 66 ,9 3 69 ,0 4 71 ,1 6 73 ,2 7 75 ,3 9 77 ,5 0 79 ,6 2 77 ,8 3 79 ,9 4 82 ,0 6 84 ,1 7 86 ,2 9 88 ,4 0 90 ,5 2 79 ,7 3 81 ,8 4 83 ,9 6 86 ,0 7 88 ,1 9 90 ,3 0 92 ,4 2 77 ,8 3 0 0 79 ,9 4 O O 82 ,0 6 0 O 84 ,1 7 0 0 86 ,2 9 0 O 88 ,4 0 0 O 90 ,5 2 0 0 66 ,9 3 69 ,0 4 71 ,1 6 73 ,2 7 75 ,3 9 77 ,5 0 79 ,6 2 66 ,9 3 69 ,0 4 71 ,1 6 73 ,2 7 75 ,3 9 77 ,5 0 79 ,6 2 93 ,3 3 93 ,3 3 59 ,3 7 81 ,7 3 50 ,5 7 92 ,6 3 50 ,5 7 94 ,5 3 60 ,1 7 92 ,6 3 0 0 50 ,5 7 81 ,7 3 . 50 ,5 7 81 ,7 3 50 ,5 7 60 ,4 9 51 ,6 9 51 ,6 9 61 ,2 9 51 ,6 9 51 ,6 9 51 ,6 9 62 ,7 3 62 ,7 3 53 ,9 3 53 ,9 3 63 ,5 3 . 53 ,9 3 53 ,9 3 53 ,9 3 64 ,9 7 64 ,9 7 ­ 56 ,1 7 56 ,1 7 65 ,7 7 56 ,1 7 56 ,1 7 56 ,1 7 67 ,2 1 67 ,2 1 58 ,4 1 58 ,4 1 68 ,0 1 58 ,4 1 58 ,4 1 58 ,4 1 69 ,4 5 69 ,4 5 60 ,6 5 60 ,6 5 70 ,2 5 60 ,6 5 60 ,6 5 60 ,6 5 71 ,6 9 71 ,6 9 62 ,8 9 62 ,8 9 72 ,4 9 62 ,8 9 62 ,8 9 62 ,8 9 73 ,9 3 73 ,9 3 65 ,1 3 65 ,1 3 74 ,7 3 65 ,1 3 65 ,1 3 65 ,1 3 76 ,1 7 76 ,1 7 67 ,3 7 67 ,3 7 76 ,9 7  67 ,3 7 67 ,3 7 67 ,3 7 10 8, 68 (3) 10 9, 48 99 ,8 8 I 57 ,1 2 48 ,3 2 48 ,3 2 57 ,9 2 48 ,3 2 48 ,3 2 48 ,3 2 I I 58 ,1 8 49 ,3 8 49 ,3 8 58 ,9 8 49 ,3 8 49 ,3 8 49 ,3 8 60 ,2 9 60 ,2 9 51 ,4 9 51 ,4 9 61 ,0 9 51 ,4 9 51 ,4 9 51 ,4 9 62 ,4 1 62 ,4 1 53 ,6 1 53 ,6 1 63 ,2 1 53 ,6 1 53 ,6 1 53 ,6 1 64 ,5 2 64 ,5 2 55 ,7 2 55 ,7 2 65 ,3 2 55 ,7 2 55 ,7 2 55 ,7 2 66 ,6 4 66 ,6 4 57 ,8 4 57 ,8 4 67 ,4 4 57 ,8 4 57 ,8 4 57 ,8 4 68 ,7 5 68 ,7 5 59 ,9 5 59 ,9 5 69 ,5 5 59 ,9 5 59 ,9 5 59 ,9 5 70 ,8 7 70 ,8 7 62 ,0 7 62 ,0 7 71 ,6 7 62 ,0 7 62 ,0 7 62 ,0 7 72 ,9 8 72 ,9 8 64 ,1 8 64 ,1 8 73 ,7 8 64 ,1 8 64 ,1 8 64 ,1 8 Official Journal of the European Communities (b b) W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l No L 234 / 53 / 53 (*) U p to 28 Fe br ua ry 19 86 . (E C U/ hl) Fr ee -a t-f ro nt ie r re fe re nc e pr ice C C T he ad in g N o D es cr ip tio n No L 234 / 54 22 .0 5 (c on t'd ) ex C. I. b) (2 ) M or e th an 20 lit re s : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s 38 ,2 2 29 ,4 2 29 ,4 2 39 ,0 2 29 ,4 2 29 ,4 2 29 ,4 2 39 ,3 4 30 ,5 4 30 ,5 4 40 ,1 4 30 ,5 4 30 ,5 4 30 ,5 4 41 ,5 8 41 ,5 8 32 ,7 8 32 ,7 8 42 ,3 8 32 ,7 8 32 ,7 8 32 ,7 8 43 ,8 2 43 ,8 2 35 ,0 2 35 ,0 2 44 ,6 2 35 ,0 2 35 ,0 2 35 ,0 2 46 ,0 6 46 ,0 6 37 ,2 6 37 ,2 6 46 ,8 6 37 ,2 6 37 ,2 6 37 ,2 6 48 ,3 0 48 ,3 0 39 ,5 0 39 ,5 0 49 ,1 0 39 ,5 0 39 ,5 0 39 ,5 0 50 ,5 4 50 ,5 4 41 ,7 4 41 ,7 4 51 ,3 4 41 ,7 4 41 ,7 4 41 ,7 4 52 ,7 8 52 ,7 8 43 ,9 8 43 ,9 8 53 ,5 8 43 ,9 8 43 ,9 8 43 ,9 8 55 ,0 2 55 ,0 2 46 ,2 2 46 ,2 2 55 ,8 2 46 ,2 2 46 ,2 2 46 ,2 2 87 ,5 3 (3) 88 ,3 3 78 ,7 3 | | 35 ,9 7 27 ,1 7 27 ,1 7 36 ,7 7 27 ,1 7 27 ,1 7 27 ,1 7 l l 37 ,0 3 28 ,2 3 28 ,2 3 37 ,8 3 28 ,2 3 28 ,2 3 28 ,2 3 39 ,1 4 39 ,1 4 30 ,3 4 30 ,3 4 39 ,9 4 30 ,3 4 30 ,3 4 30 ,3 4 41 ,2 6 41 ,2 6 32 ,4 6 32 ,4 6 42 ,0 6 32 ,4 6 32 ,4 6 32 ,4 6 43 ,3 7 43 ,3 7 34 ,5 7 34 ,5 7 44 ,1 7 34 ,5 7 34 ,5 7 34 ,5 7 45 ,4 9 45 ,4 9 36 ,6 9 36 ,6 9 46 ,2 9 36 ,6 9 36 ,6 9 36 ,6 9 47 ,6 0 47 ,6 0 38 ,8 0 38 ,8 0 48 ,4 0 38 ,8 0 38 ,8 0 38 ,8 0 49 ,7 2 49 ,7 2 40 ,9 2 40 ,9 2 50 ,5 2 40 ,9 2 40 ,9 2 40 ,9 2 51 ,8 3 51 ,8 3 43 ,0 3 43 ,0 3 52 ,6 3 43 ,0 3 43 ,0 3 43 ,0 3 10 1, 66 10 1, 66 (6) 89 ,8 6 89 ,8 6 10 3, 90 10 3, 90 (6) 92 ,1 0 I l I l 92 ,1 0 10 6, 14 10 6, 14 (6) 94 ,3 4 \ \ I 94 ,3 4 l l 10 3, 38 (6) 96 ,5 8 I I 96 ,5 8 Official Journal of the European Communities (b b) W hi te w in e : (1 1) Pr es en ted fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l ex C. II. O f an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 13 % vo l bu t no t ex ce ed in g 15 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (1 ) W in e wi th a re gi ste re d de sig na tio n of or ig in im po rte d un de r a Co m m un ity tar iff qu ot a (') (2) : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l( *) Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l Q U p to 28 Fe br ua ry 19 86 . 31 . 8 . 85 (E C U/ hl) 1 Fr ee -a t-f ro nt ie r re fe re nc e pr ice 31 . 8 . 85 C C T he ad in g N o D es cr ip tio n ex C. II .a )(1 )(b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : 22 .0 5 (c on t'd ) Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (2 )W in e w ith a re gi ste re d de sig na tio n of or ig in no t im po rte d un de r a C om m un ity ta rif f qu ot a (') : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (b b) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo lO Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l Official Journal of the European Communities A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey C yp ru s Y ug o ­ sl av ia O th er th ir d co u n tr ie s 98 ,3 5 86 ,5 5 86 ,5 5 10 0, 46 \ 88 ,6 6 l l 88 ,6 6 10 2, 58 I I 90 ,7 8 | | I I I l 90 ,7 8 92 ,8 9 92 ,8 9 84 ,7 6 84 ,7 6 (6) 84 ,7 6 84 ,7 6 87 ,0 0 87 ,0 0 (6) 87 ,0 0 I l 87 ,0 0 89 ,2 4 89 ,2 4 (6) 89 ,2 4 I l 89 ,2 4 91 ,4 8 (6) 91 ,4 8 91 ,4 8 81 ,4 5 81 ,4 5 81 ,4 5 83 ,5 6 83 ,5 6 83 ,5 6 85 ,6 8 I l 85 ,6 8 1 I l I l 85 ,6 8 \ 87 ,7 9 87 ,7 9 10 8, 00 10 8, 00 94 ,4 0 10 7, 10 10 9, 30 10 6, 30 0 0 94 ,4 0 94 ,4 0 98 ,3 6 98 ,3 6 84 ,7 6 97 ,4 6 99 ,6 6 97 ,4 6 (2) (4) 84 ,7 6 84 ,7 6 10 0, 60 10 0, 60 87 ,0 0 99 ,7 0 10 1, 90 99 ,7 0 (2) (4) 87 ,0 0 87 ,0 0 10 2, 84 10 2, 84 89 ,2 4 10 1, 94 10 4, 14 10 1, 94 (2) (4) 89 ,2 4 89 ,2 4 10 5, 08 91 ,4 8 10 4, 18 10 6, 38 10 4, 18 (2) (4) 91 ,4 8 91 ,4 8 12 8, 63 (3) 12 9, 93 11 5, 03 95 ,0 5 95 ,0 5 81 ,4 5 94 ,1 5 96 ,3 5 94 ,1 5 (2) (4) 81 ,4 5 81 ,4 5 97 ,1 6 97 ,1 6 83 ,5 6 96 ,2 6 98 ,4 6 96 ,2 6 0 0 83 ,5 6 83 ,5 6 99 ,2 8 99 ,2 8 85 ,6 8 98 ,3 8 10 0, 58 98 ,3 8 0 0 85 ,6 8 85 ,6 8 \ \ 10 1, 39 87 ,7 9 10 0, 49 10 2, 69 10 0, 49 0 0 87 ,7 9 87 ,7 9 (3 )L iq ue ur w in e (4 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (b b) W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo lb ut no te xc ee di ng 15 % vo l No L 234 / 55 / 55 (*) U p to 28 Fe br ua ry 19 86 . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n No L 234 / 56 / 56 22 .0 5 (c on t'd ) ex C. II .b )M or e th an tw o lit re s : (1 ) M or e th an tw o lit re s bu tn o ex ce ed in g 20 lit re s : (aa ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo lb ut no te xc ee di ng 15 % vo l (b b) W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo lb ut no te xc ee di ng 15 % vo l A lg er ia M or oc co / T u n is ia Sp ai n (') M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s 77 ,9 1 77 ,9 1 67 ,2 1 67 ,2 1 79 ,0 1 67 ,2 1 67 ,2 1 67 ,2 1 80 ,1 5 80 ,1 5 69 ,4 5 69 ,4 5 81 ,2 5 69 ,4 5 69 ,4 5 69 ,4 5 82 ,3 9 82 ,3 9 71 ,6 9 71 ,6 9 83 ,4 9 71 ,6 9 71 ,6 9 71 ,6 9 84 ,6 3 73 ,9 3 73 ,9 3 85 ,7 3 73 ,9 3 73 ,9 3 73 ,9 3 10 8, 18 (3) 10 9, 28 97 ,4 8 74 ,6 0 74 ,6 0 63 ,9 0 63 ,9 0 75 ,7 0 63 ,9 0 63 ,9 0 63 ,9 0 76 ,7 1 76 ,7 1 66 ,0 1 66 ,0 1 77 ,8 1 66 ,0 1 66 ,0 1 66 ,0 1 78 ,8 3 78 ,8 3 68 ,1 3 68 ,1 3 79 ,9 3 68 ,1 3 68 ,1 3 68 ,1 3 . 80 ,9 4 70 ,2 4 70 ,2 4 82 ,0 4 70 ,2 4 70 ,2 4 70 ,2 4 79 ,1 5 68 ,4 5 68 ,4 5 80 ,2 5 77 ,8 5 0 0 68 ,4 5 68 ,4 5 87 ,5 5 87 ,5 5 76 ,8 5 76 ,8 5 88 ,6 5 86 ,2 5 0 0 76 ,8 5 76 ,8 5 56 ,7 6 56 ,7 6 46 ,0 6 46 ,0 6 57 ,8 6 46 ,0 6 46 ,0 6 46 ,0 6 59 ,0 0 59 ,0 0 48 ,3 0 48 ,3 0 60 ,1 0 48 ,3 0 48 ,3 0 48 ,3 0 61 ,2 4 61 ,2 4 50 ,5 4 50 ,5 4 62 ,3 4 50 ,5 4 50 ,5 4 50 ,5 4 63 ,4 8 '5 2,7 8 52 ,7 8 64 ,5 8 52 ,7 8 52 ,7 8 52 ,7 8 87 ,0 3 (3) 88 ,1 3 76 ,3 3 53 ,4 5 53 ,4 5 42 ,7 5 42 ,7 5 54 ,5 5 42 ,7 5 42 ,7 5 42 ,7 5 55 ,5 6 55 ,5 6 44 ,8 6 44 ,8 6 56 ,6 6 44 ,8 6 44 ,8 6 44 ,8 6 57 ,6 8 57 ,6 8 46 ,9 8 46 ,9 8 58 ,7 8 46 ,9 8 46 ,9 8 46 ,9 8 I I 59 ,7 9 49 ,0 9 49 ,0 9 60 ,8 9 49 ,0 9 49 ,0 9 49 ,0 9 Official Journal of the European Communities (c c) Li qu eu r w in e : (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (2 2) O th er (2 ) M or e th an 20 lit re s : (aa ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 13 % vo l bu t no te xc ee di ng 13 ,5 % vo l( 5) Ex ce ed in g 13 ,5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo lb ut no te xc ee di ng 15 % vo l (b b) W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 ,5 % vo l0 Ex ce ed in g 13 ,5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo lb ut no te xc ee di ng 15 % vo l 31 . 8 . 85 (*) U p to 28 Fe br ua ry 19 86 . (E C U/ hl ) Fr ee -a t-f ro nt ie r re fe re nc e pr ice 31 . 8 . 85 C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co u n tr ie s 58 ,0 0 47 ,3 0 47 ,3 0 59 ,1 0 56 ,7 0 0 0 47 ,3 0 47 ,3 0 66 ,4 0 66 ,4 0 55 ,7 0 55 ,7 0 67 ,5 0 65 ,1 0 0 0 55 ,7 0 55 ,7 0 11 1, 00 I l I l 10 1, 20 | | I I | | I I 10 1, 20 10 1, 00 90 ,7 0 10 7, 20 96 ,9 0 90 ,7 0 10 7, 20 90 ,7 0 10 6, 20 10 8, 90 10 5, 20 0 0 90 ,7 0 90 ,7 0 96 ,9 0 11 3, 40 96 ,9 0 11 2, 40 11 5, 10 11 1,4 0 o o 96 ,9 0 96 ,9 0 Official Journal of the European Communities ex C. II .b )( 2) (cc ) Li qu eu rw in e : (11 ) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (2 2) O th er III .O fa n ac tu al alc oh ol ic str en gt h by vo lu m ee xc ee di ng 15 % vo lb ut no te xc ee di ng 18 % vo l, in co nt ai ne rs ho ldi ng : a) Tw o lit re s or les s: 1. Po rt, M ad eir a, sh er ry ,T ok ay (A sz u an d Sz am or od ni )a nd Se tu ba lm us ca te l: (aa ) (S ee A nn ex II) (b b) Sh er ry : (1 ) Im po rte d un de ra Co m m un ity tar iff qu ot a (2 ) N ot im po rte d un de ra Co m m un ity tar iff qu ot a (cc ) To ka y (A sz u an d Sz am or od ni ) 2. O th er : (aa ) Li qu eu rw in e : (1 1) W in e fro m M ala ga (2) : (aa a) 15 % vo l0 (1 ) Im po rte d un de r a Co m m un ity tar iff qu ot a( 2) (2 ) N ot im po rte d un de r a Co m m un ity tar iff qu ot a (b bb )O th er (1 ) Im po rte d un de r a Co m m un ity ta rif fq uo ta (2) (2 ) N ot im po rte d un de r a Co m m un ity ta rif fq uo ta (2 2) O th er : (aa a) 15 % vo l0 (b bb )O th er No L 234 / 57 / 57 (*) U p to 28 Fe br ua ry 19 86 . (E C U/ bl) Fr ee -a t-f ro nt ie r re fe re nc e pr ice C C T he ad in g N o D es cr ip tio n No L 234 / 58 / 58 22 .0 5 (c on t'd ) ex C. III .a )( 2) (b b) O th er : (1 1) Re d w in e : (aa a) W in es fro m Ju m ill a, V al de pe na s, Pr io ra to an d Ri oj a : (1 )I m po rte d un de r a C om m un ity tar iff qu ot a (2) an d w ith an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l (2 )N ot im po rte d un de ra C om m un ity ta rif fq uo ta an d w ith an ac tu al al co ho lic st re ng th by vo lu m e : A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co u n tr ie s 96 ,2 2 I I I I 98 ,4 6 I l I I I I I l I I I I 10 0, 70 I I I l \ I I I l 10 2, 94 \ I l 10 5, 18 I l I l \ I 10 7, 42 I 90 ,0 2 92 ,2 6 I l I I I l 94 ,5 0 I I I I I 96 ,7 4 I I I I I I I I I 98 ,9 8 I I I l l 10 1, 22 90 ,0 2 10 6, 52 90 ,0 2 10 5, 52 10 8, 22 90 ,0 2 .9 0, 02 90 ,0 2 92 ,2 6 10 8, 76 92 ,2 6 10 7, 76 11 0, 46 92 ,2 6 92 ,2 6 92 ,2 6 94 ,5 0 11 1, 00 94 ,5 0 11 0, 00 11 2, 70 94 ,5 0 94 ,5 0 94 ,5 0 96 ,7 4 11 3, 24 96 ,7 4 11 2, 24 11 4, 94 96 ,7 4 96 ,7 4 96 ,7 4 98 ,9 8 11 5, 48 98 ,9 8 11 4, 48 11 7, 18 98 ,9 8 98 ,9 8 98 ,9 8 10 1, 22 11 7, 72 10 1, 22 11 6, 72 11 9, 42 10 1, 22 10 1, 22 10 1, 22 92 ,4 1 I l 94 ,5 2 | | \ \ 96 ,6 4 \ \ \ \ l 98 ,7 5 \ \ 10 0, 87 I 10 2, 98 I Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l Official Journal of the European Communities (b bb )O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l (2 2) W hi te w in e : (aa a) W in es fro m Ju m ill a, V al de pe na s, Pr io ra to an d Ri oj a : (1 ) Im po rte d un de ra Co m un ity tar iff qu ot a (2) an d w ith an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g- 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l 31 . 8 . 85 (*) U p to 28 Fe br ua ry 19 86 . (E CU /h l) Fr ee -a t-f ro nt ier re fe re nc e pr ice 31 . 8 . 85 C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. III .a )2 .( bb ) (2 2) (aa a) (2 )N ot im po rte d un de r a Co m m un ity tar iff qu ot a an d w ith an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no te xc ee di ng 18 % vo l (b bb )O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s 86 ,2 1 I l 88 ,3 2 I l I l I l 90 ,4 4 I l l i I l I l ! I l 92 ,5 5 I l I l I l I l I l 94 ,6 7 I l I l I l 96 ,7 8 86 ,2 1 10 2, 71 86 ,2 1 10 1, 71 10 4, 41 86 ,2 1 86 ,2 1 86 ,2 1 88 ,3 2 10 4, 82 88 ,3 2 10 3, 82 10 6, 52 . 88 ,3 2 88 ,3 2 88 ,3 2 90 ,4 4 10 6, 94 90 ,4 4 10 5, 94 10 8, 64 90 ,4 4 90 ,4 4 90 ,4 4 92 ,5 5 10 9, 05 92 ,5 5 10 8, 05 11 0, 75 92 ,5 5 92 ,5 5 92 ,5 5 94 ,6 7 11 1, 17 94 ,6 7 11 0, 17 11 2, 87 94 ,6 7 94 ,6 7 94 ,6 7 96 ,7 8 11 3, 28 96 ,7 8 11 2, 28 11 4, 98 96 ,7 8 96 ,7 8 96 ,7 8 89 ,7 5 83 ,0 5 I I l \ 81 ,8 5 69 ,0 5 82 ,6 5 69 ,0 5 69 ,0 5 83 ,9 5 80 ,9 5 (2) (4) 69 ,0 5 69 ,0 5 73 ,2 5 86 ,8 5 73 ,2 5 73 ,2 5 88 ,1 5 85 ,1 5 (2) 0 73 ,2 5 73 ,2 5 79 ,4 5 93 ,0 5 79 ,4 5 79 ,4 5 94 ,3 5 91 ,3 5 0 0 79 ,4 5 79 ,4 5 Official Journal of the European Communities b) M or e th an tw o lit re s : (1 )M or e th an tw o lit re s bu t no t ex ce ed in g 20 lit re s: (aa ) Po rt, M ad ei ra , sh er ry an d Se tu ba l m us ca te l: (1 1) (S ee A nn ex II) (2 2) Sh er ry : (aa a) Im po rte d un de r a Co m m un ity tar iff qu ot a (2) (b bb )N ot im po rte d un de r a Co m m un ity tar iff qu ot a (b b) To ka y (A sz u an d Sz am or od ni ) (cc ) O th er : ' (1 1) Li qu eu r w in e : (aa )I nt en de d fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (8) (b b) O th er : (1 11 ) 15 % vo l(7 ) (2 22 )O th er No L 234 / 59 / 59 (*) U p to 28 Fe br ua ry 19 86 . (E C U/ hl ) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e No L 234 / 60 / 60 C C T he ad in g N o D es cr ip tio n ex C. III .b )( 1) (c c) (2 2) W in e fo rti fie d fo r di sti lla tio n 22 .0 5 (c on t'd ) (3 3) O th er : (aa )R ed w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s 72 ,5 7 86 ,1 7 72 ,5 7 72 ,5 7 87 ,4 7 72 ,5 7 72 ,5 7 72 ,5 7 74 ,8 1 88 ,4 1 74 ,8 1 74 ,8 1 89 ,7 1 74 ,8 1 74 ,8 1 74 ,8 1 77 ,0 5 90 ,6 5 77 ,0 5 77 ,0 5 91 ,9 5 77 ,0 5 77 ,0 5 77 ,0 5 79 ,2 9 92 ,8 9 79 ,2 9 79 ,2 9 94 ,1 9 79 ,2 9 79 ,2 9 79 ,2 9 81 ,5 3 95 ,1 3 81 ,5 3 81 ,5 3 96 ,4 3 81 ,5 3 81 ,5 3 81 ,5 3 83 ,7 7 97 ,3 7 83 ,7 7 83 ,7 7 98 ,6 7 83 ,7 7 83 ,7 7 83 ,7 7 68 ,7 6 82 ,3 6 68 ,7 6 68 ,7 6 83 ,6 6 68 ,7 6 68 ,7 6 68 ,7 6 70 ,8 7 84 ,4 7 70 ,8 7 70 ,8 7 85 ,7 7 70 ,8 7 70 ,8 7 70 ,8 7 72 ,9 9 86 ,5 9 72 ,9 9 72 ,9 9 87 ,8 9 72 ,9 9 72 ,9 9 72 ,9 9 75 ,1 0 88 ,7 0 75 ,1 0 75 ,1 0 90 ,0 0 75 ,1 0 75 ,1 0 75 ,1 0 77 ,2 2 90 ,8 2 77 ,2 2 77 ,2 2 92 ,1 2 77 ,2 2 77 ,2 2 77 ,2 2 79 ,3 3 92 ,9 3 79 ,3 3 79 ,3 3 94 ,2 3 79 ,3 3 79 ,3 3 79 ,3 3 68 ,6 0 61 ,9 0 \ I 60 ,7 0 47 ,9 0 61 ,5 0 47 ,9 0 &lt; 47 ,9 0 62 ,8 0 59 ,8 0 (2) (4) 47 ,9 0 47 ,9 0 52 ,1 0 65 ,7 0 52 ,1 0 52 ,1 0 67 ,0 0 64 ,0 0 (2) (4) 52 ,1 0 52 ,1 0 58 ,3 0 71 ,9 0 58 ,3 0 58 ,3 0 73 ,2 0 70 ,2 0 (2) (4) 58 ,3 0 58 ,3 0 Official Journal of the European Communities (2 ) M or e th an 20 lit re s : (aa ) Po rt, M ad eir a, sh er ry an d Se tu ba l m us ca te l: (1 1) (S ee A nn ex II) (2 2) Sh er ry : (aa a) Im po rte d un de r a Co m m un ity tar iff qu ot a (2) (b bb ) N ot im po rte d un de r a Co m m un ity ta rif f qu ot a (b b) To ka y (A sz u an d Sz am or od ni ) (cc ) O th er : (1 1) Li qu eu r w in e : (aa )I nt en de d fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (8) (b b) O th er : (1 11 ) 15 % vo l0 (2 22 )O th er 31 . 8 . 85 (*) U p to 28 Fe br ua ry 19 86 . (E C U/ hl) Fr ee -a t-f ro nt ier re fe re nc e pr ice 31 . 8 . 85 C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. III .b )( 2) (cc )( 22 ) W in e fo rti fie d fo r di sti lla tio n (3 3) O th er : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (b b) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s 30 ,0 8 43 ,6 8 30 ,0 8 30 ,0 8 44 ,9 8 30 ,0 8 30 ,0 8 30 ,0 8 51 ,4 2 65 ,0 2 51 ,4 2 51 ,4 2 66 ,3 2 51 ,4 2 51 ,4 2 51 ,4 2 53 ,6 6 67 ,2 6 53 ,6 6 53 ,6 6 68 ,5 6 53 ,6 6 53 ,6 6 53 ,6 6 55 ,9 0 69 ,5 0 55 ,9 0 55 ,9 0 70 ,8 0 55 ,9 0 55 ,9 0 55 ,9 0 58 ,1 4 71 ,7 4 58 ,1 4 58 ,1 4 73 ,0 4 58 ,1 4 58 ,1 4 58 ,1 4 60 ,3 8 73 ,9 8 60 ,3 8 60 ,3 8 75 ,2 8 60 ,3 8 60 ,3 8 60 ,3 8 62 ,6 2 76 ,2 2 62 ,6 2 62 ,6 2 77 ,5 2 62 ,6 2 62 ,6 2 62 ,6 2 47 ,6 1 61 ,2 1 47 ,6 1 47 ,6 1 62 ,5 1 47 ,6 1 47 ,6 1 47 ,6 1 49 ,7 2 63 ,3 2 49 ,7 2 49 ,7 2 64 ,6 2 49 ,7 2 49 ,7 2 49 ,7 2 51 ,8 4 65 ,4 4 51 ,8 4 51 ,8 4 66 ,7 4 51 ,8 4 51 ,8 4 51 ,8 4 53 ,9 5 67 ,5 5 53 ,9 5 53 ,9 5 68 ,8 5 53 ,9 5 53 ,9 5 53 ,9 5 56 ,0 7 69 ,6 7 56 ,0 7 56 ,0 7 70 ,9 7 56 ,0 7 56 ,0 7 56 ,0 7 58 ,1 8 71 ,7 8 58 ,1 8 58 ,1 8 73 ,0 8 58 ,1 8 58 ,1 8 58 ,1 8 12 7, 30 - I l I l 11 6, 80 l l 11 6, 80 12 2, 80 11 1, 30 11 1, 30 12 9, 70 11 1, 30 12 8, 60 13 1, 60 12 7, 40 (2) (4) 11 1, 30 11 1, 30 Official Journal of the European Communities ex IV .O f an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 18 % vo l bu t no t ex ce ed in g 22 % vo l, in co nt ain er s ho ld in g : a) Tw o lit re s or les s : 1. Po rt, M ad eir a, sh er ry ,T ok ay (A sz u an d Sz am or od ni )a nd Se tu ba lm us ca te l: (aa ) (S ee A nn ex II) (b b) Sh er ry : (1 ) Im po rte d un de r a Co m m un ity tar iff qu ot a (2) (2 ) N ot im po rte d un de r a Co m m un ity tar iff qu ot a (cc ) To ka y (A sz u an d Sz am or od ni ) 2 .O th er : (aa ) Li qu eu r w in e : (1 1) W in e fro m M ala ga (') : (1 ) Im po rte d un de r a Co m m un ity tar iff qu ot a( 2) (2 ) N ot im po rte d un de r a Co m m un ity tar iff qu ot a (2 2) O th er n No L 234 / 61 / 61 (*) U p to 28 Fe br ua ry 19 86 . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ice No L 234 / 62 / 62 C C T he ad in g N o D es cr ip tio n ex C . IV .a ) 2. (b b) O th er : 22 .0 5 (c on t'd ) (1 1) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l (2 2) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l Official Journal of the European Communities A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s 10 1, 06 11 9, 46 10 1, 06 11 8, 36 12 1, 36 10 1, 06 10 1, 06 10 1, 06 10 3, 30 12 1, 70 10 3, 30 12 0, 60 12 3, 60 10 3, 30 10 3, 30 10 3, 30 10 5, 54 12 3, 94 10 5, 54 12 2, 84 12 5, 84 10 5, 54 10 5, 54 10 5, 54 10 7, 78 12 6, 18 10 7, 78 12 5, 08 12 8, 08 10 7, 78 10 7, 78 10 7, 78 11 0, 02 12 8, 42 11 0, 02 12 7, 32 13 0, 32 11 0, 02 11 0, 02 11 0, 02 11 2, 26 13 0, 66 11 2, 26 12 9, 56 13 2, 56 11 2, 26 11 2, 26 11 2, 26 11 4, 50 13 2, 90 11 4, 50 13 1, 80 13 4, 80 11 4, 50 11 4, 50 11 4, 50 11 6, 74 13 5, 14 11 6, 74 13 4, 04 13 7, 04 11 6, 74 11 6, 74 11 6, 74 96 ,5 0 11 4, 90 96 ,5 0 11 3, 80 11 6, 80 96 ,5 0 96 ,5 0 96 ,5 0 98 ,6 1 11 7, 01 98 ,6 1 11 5, 91 11 8, 91 98 ,6 1 98 ,6 1 98 ,6 1 10 0, 73 11 9, 13 10 0, 73 11 8, 03 12 1, 03 10 0, 73 10 0, 73 10 0, 73 10 2, 84 12 1, 24 10 2, 84 12 0, 14 12 3, 14 10 2, 84 10 2, 84 10 2, 84 10 4, 96 12 3, 36 10 4, 96 12 2, 26 12 5, 26 10 4, 96 10 4, 96 10 4, 96 10 7, 07 12 5, 47 10 7, 07 12 4, 37 12 7, 37 10 7, 07 10 7, 07 10 7, 07 10 9, 19 12 7, 59 10 9, 19 12 6, 49 12 9, 49 10 9, 19 10 9, 19 10 9, 19 11 1, 30 12 9, 70 11 1, 30 12 8, 60 13 1, 60 11 1, 30 11 1, 30 11 1, 30 10 5, 95 I I 98 ,6 5 \ I \ 97 ,4 5 76 ,5 5 94 ,9 5 76 ,5 5 76 ,5 5 96 ,8 5 92 ,6 5 0 0 76 ,5 5 76 ,5 5 90 ,1 5 10 8, 55 90 ,1 5 90 ,1 5 11 0, 45 10 6, 25 90 ,1 5 90 ,1 5 b) M or e th an tw o lit re s: (1 ) M or e th an tw o lit re s bu tn ot ex ce ed in g 20 lit re s : (aa ) Po rt, M ad eir a, sh er ry an d Se tu ba lm us ca te l: (1 1) (S ee A nn ex II) (2 2) Sh er ry (aa a) Im po rte d un de ra Co m m un ity tar iff qu ot a( 2) (b bb ) N ot im po rte d un de ra Co m m un ity tar iff qu ot a (b b) To ka y (A sz u an d Sz am or od ni ) (cc ) O th er : (1 1) Li qu eu rw in e : (aa ) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (9) (b b) O th er 0 31 . 8 . 85 (*) U p to 28 Fe br ua ry 19 86 . (E C U/ hl) Fr ee -a t-f ro nt ier re fe re nc e pr ice 31 . 8 . 85 C C T he ad in g N o D es cr ip tio n ex C. IV .( 1) (cc )( 22 ) W in e fo rti fie d fo r di sti lla tio n : 22 .0 5 (c on t'd ) (3 3) O th er : (aa )R ed wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (b b) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l( ') Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l A lg er ia M or oc co / T u n is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s 79 ,9 1 98 ,3 1 79 ,9 1 79 ,9 1 10 0, 21 79 ,9 1 79 ,9 1 79 ,9 1 82 ,1 5 10 5, 55 82 ,1 5 82 ,1 5 10 2, 45 82 ,1 5 82 ,1 5 82 ,1 5 84 ,3 9 10 2, 79 84 ,3 9 84 ,3 9 10 4, 69 84 ,3 9 84 ,3 9 84 ,3 9 86 ,6 3 10 5, 03 86 ,6 3 86 ,6 3 10 6, 93 86 ,6 3 86 ,6 3 86 ,6 3 88 ,8 7 10 7, 27 88 ,8 7 88 ,8 7 10 9, 17 88 ,8 7 88 ,8 7 88 ,8 7 91 ,1 1 10 9, 51 91 ,1 1 91 ,1 1 11 1, 41 91 ,1 1 91 ,1 1 91 ,1 1 93 ,3 5 11 1, 75 93 ,3 5 - 93 ,3 5 11 3, 65 93 ,3 5 93 ,3 5 93 ,3 5 95 ,5 9 11 3, 99 95 ,5 9 95 ,5 9 11 5, 89 95 ,5 9 95 ,5 9 95 ,5 9 75 ,3 5 93 ,7 5 75 ,3 5 75 ,3 5 95 ,6 5 75 ,3 5 75 ,3 5 -75 ,3 5 77 ,4 6 95 ,8 6 77 ,4 6 77 ,4 6 97 ,7 6 77 ,4 6 77 ,4 6 77 ,4 6 79 ,5 8 97 ,9 8 79 ,5 8 79 ,5 8 99 ,8 8 79 ,5 8 79 ,5 8 79 ,5 8 81 ,6 9 10 0, 09 81 ,6 9 81 ,6 9 10 1, 99 81 ,6 9 81 ,6 9 81 ,6 9 83 ,8 1 10 2, 21 83 ,8 1 83 ,8 1 10 4, 11 83 ,8 1 83 ,8 1 83 ,8 1 85 ,9 2 10 4, 32 85 ,9 2 85 ,9 2 10 6, 22 85 ,9 2 85 ,9 2 85 ,9 2 88 ,0 4 10 6, 44 88 ,0 4 88 ,0 4 10 8, 34 88 ,0 4 88 ,0 4 88 ,0 4 90 ,1 5 10 8, 55 90 ,1 5 90 ,1 5 11 0, 45 90 ,1 5 90 ,1 5 90 ,1 5 84 ,8 0 I I 77 ,5 0 \ l \ 76 ,3 0 55 ,4 0 73 ,8 0 55 ,4 0 55 ,4 0 75 ,7 0 71 ,5 0 0 0 55 ,4 0 55 ,4 0 69 ,0 0 87 ,4 0 69 ,0 0 69 ,0 0 89 ,3 0 85 ,1 0 0 0 69 ,0 0 69 ,0 0 Official Journal of the European Communities (2 ) M or e th an 20 lit re s : (aa ) Po rt, M ad ei ra , sh er ry an d Se tu ba l m us ca te l: (1 1) (S ee A nn ex II) (2 2) Sh er ry : (aa a) Im po rte d un de r a Co m m un ity tar iff qu ot a( 2) (b bb ) N ot im po rte d un de r a Co m m un ity tar iff qu ot a (b b) To ka y (A sz u an d Sz am or od ni ) (c c) O th er : (1 1) Li qu eu r w in e : (aa ) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng wi th in he ad in g No 22 .05 (9) (b b) O th er (9) : No L 234 / 63 / 63 (*) U p to 28 Fe br ua ry 19 86 . C C T he ad in g N o ­ 22 .0 5 (c on t'd ) o U p to (E C U/ hl) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e No L 234 / 64 D es cr ip tio n ex C. IV .b )( 2) (cc )( 22 ) W in e fo rti fie d fo rd ist ill at io n of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l (3 3) O th er : A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co u n tr ie s 24 ,6 3 43 ,0 3 24 ,6 3 24 ,6 3 44 ,9 3 24 ,6 3 24 ,6 3 24 ,6 3 25 ,9 4 44 ,3 4 25 ,9 4 25 ,9 4 46 ,2 4 25 ,9 4 25 ,9 4 25 ,9 4 27 ,2 4 45 ,6 4 27 ,2 4 27 ,2 4 47 ,5 4 27 ,2 4 27 ,2 4 27 ,2 4 28 ,5 5 46 ,9 5 28 ,5 5 28 ,5 5 48 ,8 5 28 ,5 5 28 ,5 5 28 ,5 5 29 ,8 5 48 ,2 5 29 ,8 5 29 ,8 5 50 ,1 5 29 ,8 5 29 ,8 5 29 ,8 5 31 ,1 6 49 ,5 6 31 ,1 6 31 ,1 6 51 ,4 6 31 ,1 6 31 ,1 6 31 ,1 6 32 ,4 6 50 ,8 6 32 ,4 6 32 ,4 6 52 ,7 6 32 ,4 6 32 ,4 6 32 ,4 6 33 ,7 7 52 ,1 7 33 ,7 7 33 ,7 7 54 ,0 7 33 ,7 7 33 ,7 7 33 ,7 7 58 ,7 6 77 ,1 6 58 ,7 6 58 ,7 6 79 ,0 6 58 ,7 6 58 ,7 6 58 ,7 6 61 ,0 0 79 ,4 0 61 ,0 0 61 ,0 0 81 ,3 0 61 ,0 0 61 ,0 0 61 ,0 0 63 ,2 4 81 ,6 4 63 ,2 4 63 ,2 4 83 ,5 4 63 ,2 4 63 ,2 4 63 ,2 4 65 ,4 8 83 ,8 8 65 ,4 8 65 ,4 8 85 ,7 8 65 ,4 8 65 ,4 8 65 ,4 8 67 ,7 2 86 ,1 2 67 ,7 2 67 ,7 2 88 ,0 2 67 ,7 2 67 ,7 2 67 ,7 2 69 ,9 6 88 ,3 6 69 ,9 6 69 ,9 6 90 ,2 6 69 ,9 6 69 ,9 6 69 ,9 6 72 ,2 0 90 ,6 0 72 ,2 0 72 ,2 0 92 ,5 0 72 ,2 0 72 ,2 0 72 ,2 0 74 ,4 4 92 ,8 4 74 ,4 4 74 ,4 4 94 ,7 4 74 ,4 4 74 ,4 4 74 ,4 4 54 ,2 0 72 ,6 0 54 ,2 0 54 ,2 0 74 ,5 0 54 ,2 0 54 ,2 0 54 ,2 0 56 ,3 1 74 ,7 1 56 ,3 1 56 ,3 1 76 ,6 1 _ 56 ,3 1 56 ,3 1 56 ,3 1 58 ,4 3 76 ,8 3 58 ,4 3 58 ,4 3 78 ,7 3 58 ,4 3 58 ,4 3 58 ,4 3 60 ,5 4 78 ,9 4 60 ,5 4 60 ,5 4 80 ,8 4 60 ,5 4 60 ,5 4 60 ,5 4 62 ,6 6 81 ,0 6 62 ,6 6 62 ,6 6 82 ,9 6 62 ,6 6 62 ,6 6 62 ,6 6 64 ,7 7 83 ,1 7 64 ,7 7 64 ,7 7 85 ,0 7 64 ,7 7 64 ,7 7 64 ,7 7 66 ,8 9 85 ,2 9 66 ,8 9 66 ,8 9 87 ,1 9 66 ,8 9 66 ,8 9 66 ,8 9 69 ,0 0 87 ,4 0 69 ,0 0 69 ,0 0 89 ,3 0 69 ,0 0 69 ,0 0 69 ,0 0 86 ,4 8 H 13 0, 88 ( » ) 86 ,4 8 (13 ) 86 ,4 8 (,3 ) 13 6, 08 (12 ) 86 ,4 8 H 86 ,4 8 (13 ) 86 ,4 8 H 87 ,8 2 O 13 3, 02 ( » ) 87 ,8 2 H 87 ,8 2 (13 ) 13 8, 22 (,2 ) 87 ,8 2 (,3 ) 87 ,8 2 (13 ) 87 ,8 2 H 89 ,0 6 (13 ) 13 5, 06 (" ) 89 ,0 6 (13 ) 89 ,0 6 (l3 ) 14 0, 36 (12 ) 89 ,0 6 (,3 ) 89 ,0 6 H 89 ,0 6 (13 ) 90 ,3 0 H 13 7, 10 (" ) 90 ,3 0 (,3 ) 90 ,3 0 (l3 ) 14 2, 50 (12 ) 90 ,3 0 (13 ) 90 ,3 0 H 90 ,3 0 (13 ) Official Journal of the European Communities (a a) R ed w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no te xc ee di ng 20 % Vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 ,5 % vo l( 9) Ex ce ed in g 18 ,5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 ,5 % vo l Ex ce ed in g 21 ,5 % vo lb ut no te xc ee di ng 22 % vo l V. O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (1 )R ed wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 22 % vo lb ut no te xc ee di ng 22 ,5 % vo l( 10) Ex ce ed in g 22 ,5 % vo lb ut no te xc ee di ng 23 % vo l Ex ce ed in g 23 % vo lb ut no te xc ee di ng 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo lb ut no te xc ee di ng 24 % vo l 31 . 8 . 85 28 Fe br ua ry 19 86 . (E C U/ hl ) Fr ee -a t-f ro nt ie r re fe re nc e pr ice 31 . 8 . 85 C C T he ad in g N o D es cn pt io n ex C . V . 22 .0 5 (c on t'd ) a) (2 )W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : A lg er ia M or oc co / T un is ia Sp ai n 0 M al ta Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s 80 ,9 2 (13 ) 82 ,1 3 (13 ) 83 ,2 5 (,3 ) 84 ,3 6 (,3 ) 12 5. 32 (" ) 12 7. 33 (" ) 12 9, 25 (" ) 13 1, 16 C1 ) 80 ,9 2 ( »3 ) 82 ,1 3 (13 ) 83 ,2 5 H 84 ,3 6 H 80 ,9 2 (,3 ) 82 ,1 3 (,3 ) 83 ,2 5 (l3 ) 84 ,3 6 H 13 0. 52 (12 ) 13 2. 53 (,2 ) 13 4. 55 (12 ) 13 6. 56 (12 ) 80 ,9 2 (l3 ) 82 ,1 3 (13 ) 83 ,2 5 (l3 ) 84 ,3 6 (13 ) 80 ,9 2 (13 ) 82 ,1 3 (l3 ) 83 ,2 5 (13 ) 84 ,3 6 (13 ) 80 ,9 2 (13 ) 82 ,1 3 (13 ) 83 ,2 5 (13 ) 84 ,3 6 (,3 ) 87 ,1 0 13 0, 70 87 ,1 0 87 ,1 0 13 5, 80 87 ,1 0 87 ,1 0 87 ,1 0 65 ,4 5 99 ,4 5 65 ,4 5 65 ,4 5 10 3, 45 65 ,4 5 65 ,4 5 65 ,4 5 78 ,0 5 11 2, 05 78 ,0 5 78 ,0 5 11 6, 05 78 ,0 5 78 ,0 5 78 ,0 5 77 ,4 3 03 ) 78 ,7 7 (13 ) 80 ,0 1 H 81 ,2 5 H 11 2, 23 (" ) 11 4, 27 ( » ) 11 6,3 1 (" ) 11 8, 35 ('  ) 77 ,4 3 (13 ) 78 ,7 7 (13 ) 80 ,0 1 H 81 ,2 5 (,3 ) 77 ,4 3 H 78 ,7 7 (13 ) 80 ,0 1 (13 ) 81, 25 j13) 11 6, 33 (12 ) 11 8, 47 (12 ) 12 0, 61 (&gt;2 ) 12 2, 75 (,2 ) 77 ,4 3 (13 ) 78 ,7 7 (l3 ) 80 ,01 (13 ) 81 ,2 5 (13 ) 77 ,4 3 (13 ) 78 ,7 7 (,3 ) 80 ,01 (,3 ) 81 ,2 5 (13 ) 77 ,4 3 (&gt;3 ) 78 ,7 7 (13 ) 80 ,0 1 (13 ) 81 ,2 5 (13 ) 71 ,8 7 C3 ) 73 ,0 8 (13 ) 74 ,2 0 (l3 ) 75 ,3 1 (13 ) 10 6, 67 (" ) 10 8, 58 (" ) 11 0, 50 (" ) 11 2, 41 (" ) 71 ,8 7 (13 ) 73 ,0 8 (13 ) 74 ,2 0 (13 ) 75 ,31 (13 ) 71 ,8 7 (&gt;3 ) 73 ,0 8 (13 ) 74 ,2 0 (l3 ) 75 ,31 (13 ) 11 0. 77 (12 ) 11 2. 78 (12 ) 11 4. 80 (12 ) 11 6. 81 (&gt;2 ) 71 ,8 7 (13 ) 73 ,0 8 H 74 ,2 0 H 75 ,3 1 (13 ) 71 ,8 7 (13 ) 73 ,0 8 (,3 ) 74 ,2 0 (,3 ) 75 ,3 1 (13 ) 71 ,8 7 C3 ) 73 ,0 8 (,3 ) 74 ,2 0 (13 ) 75 ,3 1 ('- ) 14 ,6 7 (13 ) 15 ,0 8 (13 ) 15 ,3 8 (l3 ) 15 ,6 9 (,3 ) 49 ,4 7 ( » ) 50 ,5 8 (" ) 51 ,6 8 (" ) 52 ,7 9 (" ) 14 ,6 7 H 15 ,0 8 H 15 ,3 8 (13 ) 15 ,6 9 (13 ) 14 ,6 7 03 ) 15 ,08 (13 ) 15 ,3 8 O 15, 69 j13) 53 ,5 7 (12 ) 54 ,7 8 H 55 ,9 8 (12 ) 57 ,1 9 (12 ) 14 ,6 7 ("J 15 ,0 8 (13 ) 15 ,3 8 (l3 ) 15 ,6 9 (,3 ) 14 ,6 7 (13 ) 15 ,08 (13 ) 15 ,3 8 (l3 ) 15, 69 j13) 14 ,6 7 C3 ) 15, 08 j13) 15 ,3 8 (l3 ) 15 ,6 9 (13 ) Official Journal of the European Communities Ex ce ed in g 22 % vo lb ut no te xc ee di ng 22 ,5 % vo l( 10) Ex ce ed in g 22 ,5 % vo lb ut no te xc ee di ng 23 % vo l Ex ce ed in g 23 % vo lb ut no te xc ee di ng 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo lb ut no te xc ee di ng 24 % vo l (3 )L iq ue ur w in e (l0 ) b) M or e th an tw o lit re s : (l) M or e th an tw o lit re s bu tn ot ex ce ed in g 20 lit re s : (aa ) W in e fo rti fie d fo rd ist ill at io n (b b) Li qu eu rw in e( 10) : (11 ) In te nd ed fo rp ro ce ss in g in to pr od uc ts ot he rt ha n th os e fa lli ng w ith in he ad in g N o 22 .0 5 (2 2) O th er (cc ) O th er : (1 1) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 22 % vo lb ut no te xc ee di ng 22 ,5 % vo l( 10) Ex ce ed in g 22 ,5 % vo lb ut no te xc ee di ng 23 % vo l Ex ce ed in g 23 % vo lb ut no te xc ee di ng 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo lb ut no te xc ee di ng 24 % vo l (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 22 % vo lb ut no te xc ee di ng 22 ,5 % vo l (l0 ) Ex ce ed in g 22 ,5 % vo lb ut no te xc ee di ng 23 % vo l Ex ce ed in g 23 % vo lb ut no te xc ee di ng 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo lb ut no te xc ee di ng 24 % vo l (2 ) M or e th an 20 lit re s : (aa ) W in e fo rti fie d fo r di sti lla tio n of an ac tu al al co ho lic str en gt h by vo lu m e Ex ce ed in g 22 % vo lb ut no te xc ee di ng -2 2,5 % vo l( 10) Ex ce ed in g 22 ,5 % vo lb ut no te xc ee di ng 23 % vo l Ex ce ed in g 23 % vo lb ut no te xc ee di ng 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo lb ut no te xc ee di ng 24 % vo l No L 234 / 65 (*) U p to 28 Fe br ua ry 19 86 . (E C U/ hl) No L 234 / 66 / 66 " C C T he ad in g N o ' ~ - - " D es cr ip tio n A lg er ia M or oc co / T u n is ia Fr ee -a t-f ro nt ie r re fe re nc e pr ic e M alt a Tu rk ey Cy pr us Y ug o ­ sl av ia O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) ex C. V. b) (2 )( bb ) Li qu eu r w in e (l0 ): (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 44 ,3 0 78 ,3 0 44 ,3 0 44 ,3 0 82 ,3 0 44 ,3 0 44 ,3 0 44 ,3 0 (2 2) O th er : 56 ,9 0 90 ,9 0 56 ,9 0 56 ,9 0 94 ,9 0 56 ,9 0 56 ,9 0 56 ,9 0 (cc ) O th er (1 1) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : | | Ex ce ed in g 22 % vo lb ut no te xc ee di ng 22 ,5 % vo l( 10) Ex ce ed in g 22 ,5 % vo lb ut no te xc ee di ng 23 % vo l Ex ce ed in g 23 % vo lb ut no te xc ee di ng 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo lb ut no te xc ee di ng 24 % vo l 56 ,2 8 H 57 ,6 2 H 58 ,8 6 C3 ) 60 ,1 0 (,3 ) 91 ,0 8 (" ) 93 ,1 2 (n ) 95 ,1 6 (" ) 97 ,2 0 (" ) 56 ,2 8 03 ) 57 ,6 2 C3 ) 58 ,8 6 (l3 ) 60 ,10 j13) 56 ,2 8 (13 ) 57 ,6 2 (13 ) 58 ,8 6 (,3 ) 60 ,1 0 n 95 ,1 8 (12 ) 97, 32 j12) 99 ,4 6 (,2 ) 10 1, 60 (12 ) 56 ,2 8 H 57 ,6 2 (13 ) 58 ,8 6 (13 ) 60, 10 j13) 56 ,2 8 (13 ) 57 ,6 2 (13 ) 58 ,8 6 (,3 ) 60 ,1 0 (l3 ) 56 ,2 8 03 ) 57 ,6 2 (13 ) 58 ,8 6 (13 ) 60 ,1 0 (13 ) (2 2) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : | | | | | | Ex ce ed in g 22 % vo lb ut no te xc ee di ng 22 ,5 % vo l( ,0) Ex ce ed in g 22 ,5 % vo lb ut no te xc ee di ng 23 % vo l Ex ce ed in g 23 % vo lb ut no te xc ee di ng 23 ,5 % vo l Ex ce ed in g 23 ,5 % vo lb ut no te xc ee di ng 24 % vo l 50 ,7 2 03 ) 51 ,9 3 (,3 ) 53 ,0 5 (,3 ) 54 ,1 6 (l3 ) 85 ,5 2 (,! ) 87, 43 j11) 89 ,3 5 (" ) 91 ,2 6 (" ) 50 ,7 2 (,3 ) 51, 93 j13) 53 ,0 5 (13 ) 54 ,1 6 (,3 ) 50 ,7 2 (,3 ) 51 ,9 3 (,3 ) 53 ,0 5 (13 ) 54 ,1 6 H 89 .6 2 (,2 ) 91 .6 3 (,2 ) 93 .6 5 (12 ) 95 .6 6 (12 ) 50 ,7 2 (,J ) 51 ,9 3 (13 ) 53 ,0 5 (,3 ) 54 ,1 6 (13 ) 50 ,7 2 H 51, 93 j13) 53, 05 j13) 54, 16 (13j 50 ,7 2 (,3 ) 51 ,9 3 (13 ) 53 ,0 5 (13 ) 54 ,1 6 (,3 ) Official Journal of the European Communities (*) U p to 28 Fe br ua ry 19 86 . 31 . 8 . 85 31 . 8 . 85 Official Journal of the European Communities No L 234/67 ANNEX II PORTUGUERSE WINES (*) (ECU/hl) CCT heading No Description Free-at-frontierreference price 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex C. Other : I. Of an actual alcoholic strength by volume not exceeding 1 3 % vol , in containers holding : a) Two litres or less : ( 1 ) Verde and Dao wines imported under a Community tariff quota (') (2) : (aa) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 72,52 Of 9 % vol but not exceeding 9,5 % vol 73,64 Exceeding 9,5 % vol but not exceeding 10 % vol 75,88 Exceeding 10 % vol but not exceeding 10,5 % vol 78,12 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 80,36 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 82,60 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 84,84 Exceeding 12 % vol but not exceeding 12,5 % vol 87,08 Exceeding 12,5 % vol but not exceeding 13 % vol 89,32 (bb) White wine of an actual alcoholic strength by volume : Of less than 9 % vol 70,27 Of 9 % vol but not exceeding 9,5 % vol 71,33 Exceeding 9,5 % vol but not exceeding 10 % vol 73,44 I Exceeding 10 % vol but not exceeding 10,5 % vol 75,56 Exceeding 10,5% vol but not exceeding 11 % vol 77,67 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 79,79 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 81,90 Exceeding 12 % vol but not exceeding 12,5 % vol 84,02 Exceeding 12,5 % vol but not exceeding 13 % vol 86,13 (2) Verde and Dao wines not imported under a Community tariff quota (') : (aa) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 68,12 Of 9 % vol but not exceeding 9,5 % vol 69,24 Exceeding 9,5 % vol but not exceeding 10 % vol 71,48 Exceeding 10 % vol but not exceeding 10,5 % vol 73,72 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 75,96 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 78,20 Exceeding 11,5 % vol but not exceeding 1 2 % vol 80,44 Exceeding 12 % vol but not exceeding 12,5 % vol 82,68 Exceeding 12,5 % vol but not exceeding 13 % vol 84,92 (bb) White wine of an actual alcoholic strength by volume : Of less than 9 % vol 65,87 I Of 9 % vol but not exceeding 9,5 % vol 66,93 Exceeding 9,5 % vol but not exceeding 10 % vol 69,04 Exceeding 10 % vol but not exceeding 10,5 % vol 71,16 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 73,27 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 75,39 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 77,50 Exceeding 12 % vol but not exceeding 12,5 % vol 79,62 Exceeding 12,5 % vol but not exceeding 13 % vol 81,73 (*) Up to 28 February 1986. No L 234/68 Official Journal of the European Communities 31 . 8 . 85 (ECU/hl) CCT heading No Description Free-at-frontierreference price 22.05 (cont'd) ex C. I. a) (3) Other : (aa) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol Of 9 % vol but not exceeding 9,5 % vol 68,12 69,24 Exceeding 9,5 % vol but not exceeding 10 % vol 71,48 Exceeding 10 % vol but not exceeding 10,5 % vol 73,72 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 75,96 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 78,20 Exceeding 11,5% vol but not exceeding 12 % vol 80,44 Exceeding 12 % vol but not exceeding 12,5 % vol 82,68 Exceeding 12,5 % vol but not exceeding 13 % vol 84,92 (bb) White wine : (1 1 ) Presented for importation under the name of Riesling or Sylvaner  (22) Other of an actual alcoholic strength by volume : Of less than 9 % vol 65,87 Of 9 % vol but not exceeding 9,5 % vol 66,93 \ Exceeding 9,5 % vol but not exceeding 10 % vol 69,04 Exceeding 10 % vol but not exceeding 10,5 % vol 71,16 Exceeding 10,5% vol but not exceeding 11 % vol 73,27 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 75,39 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 77,50 Exceeding 12 % vol but not exceeding 12,5 % vol 79,62 Exceeding 12,5 % vol but not exceeding 13 % vol 81,73 b) More than two litres : ( 1 ) More than two litres but not exceeding 20 litres : (aa) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 50,57 Of 9 % vol but not exceeding 9,5 % vol 51,69 Exceeding 9,5 % vol but not exceeding 10 % vol 53,93 Exceeding 10 % vol but not exceeding 10,5 % vol 56,17 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 58,41 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 60,65 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 62,89 Exceeding 12 % vol but not exceeding 12,5 % vol 65,13 Exceeding 12,5 % vol but not exceeding 13 % vol 67,37 (bb) White wine : (1 1 ) Presented for importation under the name of Riesling or Sylvaner -  (22) Other of an actual alcoholic strength by volume : Of less than 9 % vol 48,32 Of 9 % vol but not exceeding 9,5 % vol 49,38 Exceeding 9,5 % vol but not exceeding 10 % vol 51,49 Exceeding 10 % vol but not exceeding 10,5 % vol 53,61 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 55,72 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 57,84 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 59,95 Exceeding 12 % vol but not exceeding 12,5 % vol 62,07 Exceeding 12,5 % vol but not exceeding 13 % vol 64,18 No L 234/6931 . 8 . 85 Official Journal of the European Communities (ECU/hl) CCT heading No  ' Description Free-at-frontier reference price 22.05 ex C. I. b) (2) More than 20 litres : (cont'd) (aa) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol Of 9 % vol but not exceeding 9,5 % vol Exceeding 9,5 % vol but not exceeding 10 % vol Exceeding 10 % vol but not exceeding 10,5 % vol Exceeding 1 0,5 % vol but not exceeding 1 1 % vol Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol Exceeding 11,5% vol but not exceeding 12 % vol Exceeding 12 % vol but not exceeding 12,5 % vol Exceeding 12,5 % vol but not exceeding 13 % vol 29,42 30,54 32,78 35,02 37,26 39,50 41,74 43,98 46,22 (bb) White wine : (1 1 ) Presented for importation under the name of Riesling or Sylvaner  (22) Other of an actual alcoholic strength by volume : Of less than 9 % vol Of 9 % vol but not exceeding 9,5 % vol Exceeding 9,5 % vol but not exceeding 10 % vol Exceeding 10 % vol but not exceeding 10,5 % vol Exceeding 1 0,5 % vol but not exceeding 1 1 % vol Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol Exceeding 12 % vol but not exceeding 12,5 % vol Exceeding 12,5 % vol but not exceeding 13 % vol 27,17 28,23 30,34 32,46 34,57 36,69 38,80 40,92 43,03 II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 1 5 % vol , in containers holding : a) Two litres or less : ( 1 ) DÃ £o wines imported under a Community tariff quota (')(2): (aa) Red wine of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 89,86 92,10 94,34 96,58 (bb) White wine of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 86,55 88,66 90,78 92,89 (2) DÃ £o wines not imported under a Community tariff quota (') : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 84,76 87,00 89,24 91,48 (bb) White wine of an actual alcoholic strength by volume : l Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5% vol but not exceeding 15 % vol 81,45 83,56 85,68 87,79 No L 234/70 Official Journal of the European Communities 31 . 8 . 85 (ECU/hl) CCT heading No Description Free-at-frontierreference price 22.05 (cont'd) ex C. II. a) (3) Liqueur wine (4) Other : (aa) Red wine of an actual alcoholic strength by volume : 94,40 Exceeding 13 % vol but not exceeding 13,5% vol Exceeding 13,5% vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5% vol Exceeding 14,5 % vol but not exceeding 15 % vol 84,76 87,00 89,24 91,48 (bb) White wine : i (1 1 ) Presented for importation under the name of Riesling or Sylvaner  (22) Other of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 81,45 83,56 85,68 87,79 b) More than two litres : ( 1 ) More than two litres but no exceeding 20 litres : 1 (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol (^ Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 67,21 69,45 , 71,69 73,93 (bb) White wine : ( 11 ) Presented for importation under the name of Riesling or Sylvaner  (22) Other of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 1 4 % vol but not exceeding 1 4,5 % vol Exceeding 1 4,5 % vol but not exceeding 1 5 % vol 63,90 66,01 68,13 70,24 (cc) Liqueur wine : ( 11 ) Intended for processing into products other than those falling within heading No 22.05 68,45 (22) Other 76,85 (2) More than 20 litres : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol Exceeding 13,5 % vol but . not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 1 4,5 % vol but not exceeding 1 5 % vol 46,06 48,30 50,54 52,78 (bb) White wine : (1 1 ) Presented for importation under the name of Riesling or Sylvaner  (22) Other of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (^ Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 42,75 44,86 46,98 49,09 31 . 8 . 85 Official Journal of the European Communities No L 234/71 (ECU/hl) CCT heading No Description Free-at-frontierreference price 22.05 (suite) ex C. II . b) (2) (cc) Liqueur wine : ( 11 ) Intended for processing into products other than those falling within heading No 22.05 47,30 (22) Other 55,70 I III . Of an actual alcoholic strength by volume exceeding 1 5 % vol but notexceeding 1 8 % vol, in containers holding : a) Two litres or less : 1 . Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel : (aa) Port, Madeira and Setubal muscatel : ( 1 ) Imported under a Community tariff quota (2) 111,00 (2) Not imported under a Community tariff quota 101,20 (bb) (See Annex I)  (cc) (See Annex I)  2. Other : (aa) Liqueur wine : ( 11 ) (aaa) (See Annex I)  (bbb) (See Annex I) (22) Other : (aaa) 1 5 % vol Q 90,70 (bbb) Other 96,90 (bb) Other : (1 1 ) Red wine : (aaa) (See Annex I)  (bbb) Other of an actual alcoholic strength by volume : Exceeding 15 % vol but not exceeding 15,5 % vol Exceeding 1 5,5 % vol but not exceeding 1 6 % vol Exceeding 16 % vol but not exceeding 16,5 % vol Exceeding 1 6,5 % vol but not exceeding 1 7 % vol Exceeding 17 % vol but not exceeding 17,5 % vol Exceeding 17,5 % vol but not exceeding 18 % vol 90,02 92,26 94,50 96,74 98,98 101,22 (22) White wine : (aaa) (See Annex I)  (bbb) Other of an actual alcoholic strength by volume : Exceeding 15 % vol but not exceeding 15,5 % vol Exceeding 1 5,5 % vol but not exceeding 1 6 % vol Exceeding 16 % vol but not exceeding 16,5 % vol Exceeding 1 6,5 % vol but not exceeding 1 7 % vol Exceeding 17 % vol but not exceeding 17,5 % vol Exceeding 17,5 % vol but not exceeding 18 % vol 86,21 88,32 90,44 92,55 94,67 96,78 No L 234/72 Official Journal of the European Communities 31 . 8 . 85 (ECU/hl) CCT heading No Description Freet-at-frontierreference price 22.05 (cont'd) ex C. III . b) More than two litres : ( 1) More than two litres but not exceeding 20 litres : (aa) Port, Madeira, sherry and Setubal muscatel : ( 11 ) Port, Madeira and Setubal muscatel : (aaa) Imported under a Community tariff quota (2) 89,70 (bbb) Not imported under a Community tariff quota 83,05 (22) (see Annex I)  (bb) (see Annex I)  (cc) Other : (1 1 ) Liqueur wine : (aa) Intended for processing into products other than those falling within heading No 22.05 (8) 69,05 (bb) Other : ( 111 ) 15% vol(7) 73,25 (222) Other 79,45 (22) Wine fortified for distillation  (33) Other : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 15 % vol but not exceeding 15,5 % vol 72,57 \ Exceeding 1 5,5 % vol but not exceeding 1 6 % vol 74,81 Exceeding 16 % vol but not exceeding 16,5 % vol 77,05 Exceeding 16,5 % vol but not exceeding 17 % vol 79,29 Exceeding 17 % vol but not exceeding 17,5 % vol 81,53 Exceeding 17,5% vol but not exceeding 18 % vol 83,77 (bb) White wine of an actual alcoholic strength by volume : Exceeding 15 % vol but not exceeding 15,5 % vol 68,76 Exceeding 1 5,5 % vol but not exceeding 1 6 % vol 70,87 Exceeding 1 6 % vol but not exceeding 1 6,5 % vol 72,99 Exceeding 16,5 % vol but not exceeding 17 % vol 75,10 Exceeding 17 % vol but not exceeding 17,5% vol 77,22 Exceeding 17,5 % vol but not exceeding 18 % vol 79,33 (2) More than 20 litres : (aa) Port, Madeira, sherry and Setubal muscatel : ( 11 ) Port, Madeira, sherry and Setubal muscatel : (aaa) Imported under a Community tariff quota (2) 68,60 (bbb) Not imported under a Community tariff quota 61,90 (22) (see Annex I)  (bb) (see Annex I)  (cc) Other : (aa) Liqueur wine : (aa) Intended for processing into products other than those falling within heading No 22.05 (8) 47,90 (bb) Other : ( 111 ) 15% vol (7 ) 52,10 (222) Other 58,30 31 . 8 . 85 Official Journal of the European Communities No L 234/73 (ECU/hl) CCT heading No Description Freet-at-frontierreference price 22.05 (cont'd) ex C. III . b) (2) (cc) (22) Wine fortified for distillation (33) Other : 30,08 (aa) Red wine of an actual alcoholic strength by volume : Exceeding 1 5 % vol but not exceeding 1 5,5 % vol 51,42 Exceeding 1 5,5 % vol but not exceeding 1 6 % vol 53,66 Exceeding 16 % vol but not exceeding 16,5 % vol 55,90 Exceeding 1 6,5 % vol but not exceeding 1 7 % vol 58,14 Exceeding 17 % vol but not exceeding 17,5 % vol 60,38 Exceeding 17,5 % vol but not exceeding 18 % vol 62,62 (bb) White wine of an actual alcoholic strength by volume : Exceeding 1 5 % vol but not exceeding 1 5,5 % vol 47,61 Exceeding 1 5,5 % vol but not exceeding 1 6 % vol 49,72 I Exceeding 1 6 % vol but not exceeding 1 6,5 % vol 51,84 I Exceeding 16,5 % vol but not exceeding 17 % vol 53,95 Exceeding 17 % vol but not exceeding 17,5 % vol 56,07 Exceeding 17,5 % vol but not exceeding 18 % vol 58,18 IV. Of an actual alcoholic strength by volume exceeding 18 % vol but not excee ding 22 % vol, in containers holding : a) Two litres or less : l 1 . Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel : (aa) Port, Madeira and Setubal muscatel : ( 1 ) Imported under a Community tariff quota (2) 127,30 (2) Not imported under a Community tariff quota 116,80 (bb) (see Annex I)  (cc) (see Annex I)  2. Other : (aa) Liqueur wine : ( 11 ) (see Annex I)  (22) Other (9) 111,30 (bb) Other : \ (11 ) Red wine of an actual alcoholic strength by volume : Exceeding 18 % vol but not exceeding 18,5% vol (') 101,06 Exceeding 18,5 % vol but not exceeding 19 % vol 103,30 Exceeding 1 9 % vol but not exceeding 1 9,5 % vol 105,54 Exceeding 19,5 % vol but not exceeding 20 % vol 107,78 Exceeding 20 % vol but not exceeding 20,5 % vol 110,02 Exceeding 20,5 % vol but not exceeding 21 % vol 112,26 Exceeding 21 % vol but not exceeding 21,5 % vol 114,50 Exceeding 21,5 % vol but not exceeding 22 % vol 116,74 (22) White wine of an actual alcoholic strength by volume : Exceeding 18 % vol but not exceeding 18,5% vol (9) 96,50 Exceeding 18,5 % vol but not exceeding 19 % vol 98,61 Exceeding 19 % vol but not exceeding 19,5 % vol 100,73 Exceeding 19,5 % vol but not exceeding 20 % vol 102,84 Exceeding 20 % vol but not exceeding 20,5 % vol 104,96 Exceeding 20,5 % vol but not exceeding 21 % vol 107,07 Exceeding 21 % vol but not exceeding 21,5 % vol 109,19 Exceeding 21,5 % vol but not exceeding 22 % vol 111,30 No L 234/74 Official Journal of the European Communities 31 . 8 . 85 (ECU/hl) CCT heading No Description Freet-at-frontierreference price 22.05 (cont'd) ex C. IV. b) More than two litres : ( 1 ) More than two litres but not exceeding 20 litres : (aa) Port, Madeira, sherry and Setubal muscatel : I (11) Port, Madeira and Setubal muscatel : I (aaa) Imported under a Community tariff quota (2) 105,95 (bbb) Not imported under a Community tariff quota 98,65 (22) (see Annex I)  (bb) (see Annex I)  (cc) Other : I (1 1) Liqueur wine : I (aa) Intended for processing into products other than those l falling within heading No 22.05 (9) 76,55 (bb) Other (9) 90,15 (22) Wine fortified for distillation :  (33) Other : I (aa) Red wine of an actual alcoholic strength by volume : \ Exceeding 18 % vol but not exceeding 18,5% vol (') 79,91 Exceeding 18,5 % vol but not exceeding 19 % vol 82,15 Exceeding 19 % vol but not exceeding 19,5 % vol 84,39 Exceeding 19,5 % vol but not exceeding 20 % vol 86,63 - Exceeding 20 % vol but not exceeding 20,5 % vol 88,87 Exceeding 20,5 % vol but not exceeding 21 % vol 91,11 Exceeding 21 % vol but not exceeding 21,5 % vol 93,35 Exceeding 21,5 % vol but not exceeding 22 % vol 95,59 (bb) White wine of an actual alcoholic strength by volume : \ Exceeding 18 % vol but not exceeding 18,5% vol (9) 75,35 Exceeding 18,5% vol but not exceeding 19 % vol 77,46 Exceeding 19 % vol but not exceeding 19,5 % vol 79,58 Exceeding 19,5 % vol but not exceeding 20 % vol 81,69 Exceeding 20 % vol but not exceeding 20,5 % vol 83,81 Exceeding 20,5 % vol but not exceeding 21 % vol 85,92 ¢ Exceeding 21 % vol but not exceeding 21,5 % vol 88,04 Exceeding 21,5 % vol but not exceeding 22 % vol 90,15 (2) More than 20 litres : I (aa) Port, Madeira, sherry and Setubal muscatel : I (11) Port, Madeira, sherry and Setubal muscatel : I (aaa) Imported under a Community tariff quota (2) 84,80 (bbb) Not imported under a Community tariff quota 77,50 (22) (see Annex I)  (bb) (see Annex I)  31 . 8 . 85 Official Journal of the European Communities No L 234/75 (ECU/bl) CCT heading No Description Freet-at-frontierreference price 22.05 (cont'd) ex C. IV. b) (2) (cc) Other : ( 11 ) Liqueur wine : (aa) Intended for processing into products other than those falling within heading No 22.05 (9) 55,40 (bb) Other (') 69,00 (22) Wine fortified for distillation of an actual alcoholic strength by volume : Exceeding 18 % vol but not exceeding 18,5% vol (9) 24,63 Exceeding 18,5 % vol but not exceeding 19 % vol 25,94 Exceeding 19 % vol but not exceeding 19,5 % vol 27,24 Exceeding 19,5 % vol but not exceeding 20 % vol 28,55 Exceeding 20 % vol but not exceeding 20,5 % vol 29,85 Exceeding 20,5 % vol but not exceeding 21 % vol 31,16 Exceeding 21 % vol but not exceeding 21,5 % vol 32,46 Exceeding 21,5 % vol but not exceeding 22 % vol 33,77 (33) Other : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 18 % vol but not exceeding 18,5% vol (9) 58,76 Exceeding 18,5% vol but not exceeding 19 % vol 61,00 Exceeding 19 % vol but not exceeding 19,5 % vol 63,24 Exceeding 19,5 % vol but not exceeding 20 % vol 65,48 l Exceeding 20 % vol but not exceeding 20,5 % vol 67,72 Exceeding 20,5 % vol but not exceeding 21 % vol 69,96 Exceeding 21 % vol but not exceeding 21,5 % vol 72,20 Exceeding 21,5 % vol but not exceeding 22 % vol 74,44 (bb) White wine of an actual alcoholic strength by volume : I Exceeding 1 8 % vol but not exceeding 1 8,5 % vol (9) 54,20 Exceeding 18,5 % vol but not exceeding 19 % vol 56,31 Exceeding 19 % vol but not exceeding 19,5 % vol 58,43 Exceeding 19,5 % vol but not exceeding 20 % vol 60,54 Exceeding 20 % vol but not exceeding 20,5 % vol 62,66 \ Exceeding 20,5 % vol but not exceeding 21 % vol 64,77 Exceeding 21 % vol but not exceeding 21,5 % vol 66,89 I Exceeding 21,5 % vol but not exceeding 22 % vol 69,00 V. Of an actual alcoholic strength by volume exceeding 22 % vol, in containers holding : a) Two litres or less : ( 1 ) Red wine of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22,5 % vol (,0) 86,48 H Exceeding 22,5 % vol but not exceeding 23 % vol 87,82 (13) Exceeding 23 % vol but not exceeding 23,5 % vol 89,06 H Exceeding 23,5 % vol but not exceeding 24 % vol 90,30 H (2) White wine of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22,5 % vol ( 10) 80,92 ( » 3) I Exceeding 22,5 % vol but not exceeding 23 % vol 82,13 (&gt; 3) Exceeding 23 % vol but not exceeding 23,5 % vol 83,25 ( l3) Exceeding 23,5 % vol but not exceeding 24 % vol 84,36 (13) (3) Liqueur wine ( l0) 87,10 No L 234/76 31 . 8 . 85Official Journal of the European Communities (ECU/kl) CCT heading . No Description Freet-at-frontier reference price 22.05 (cont'd) ex C. V. b) More than two litres : ( 1) More than two litres but not exceeding 20 litres : (aa) Wine fortified for distillation (bb) Liqueur wine (10) :  ( 11 ) Intended for processing into products other than those falling within heading No 22.05 65,45 (22) Other 78,05 (cc) Other : (1 1 ) Red wine of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22,5 % vol (1C) Exceeding 22,5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23,5 % vol Exceeding 23,5 % vol but not exceeding 24 % vol 77,43 (13) 78,77 (&gt; 3) 80,01 H 81,25 (13) (22) White wine of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22,5 % vol (10) Exceeding 22,5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23,5 % vol Exceeding 23,5 % vol but not exceeding 24 % vol 71,87 ( ») 73,08 (1J) 74,20 (13) 75,31 (13) (2) More than 20 litres : (aa) Wine fortified for distillation of an actual alcoholic strength by volume Exceeding 22 % vol but not exceeding 22,5 % vol (10) Exceeding 22,5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23,5 % vol Exceeding 23,5 % vol but not exceeding 24 % vol 14,67 (&gt; 3) 15,08 (13) 15,38 (&gt; 3) 15,69 (13) (bb) Liqueur wine (10) : ( 11 ) Intended for processing into products other than those falling within heading No 22.05 44,30 (22) Other : 56,90 (cc) Other (11 ) Red wine of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22,5 % vol ( l0) Exceeding 22,5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23,5 % vol Exceeding 23,5 % vol but not exceeding 24 % vol 56,28 (&gt; 3) 57,62 C 3) 58,86 j13) 60,10 (13) (22) White wine of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22,5 % vol (1#) Exceeding 22,5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23,5 % vol Exceeding 23,5 % vol but not exceeding 24 % vol 50,72 0 3) 51,93 (13) 53,05 (13) 54,16 (13) 31 . 8 . 85 Official Journal of the European Communities No L 234/77 Footnotes to Annexes I and II (') Designations of origin covered :  Algeria : Air Bessem-Bouira, Medea, Coteaux du Zaccar, Dahra, Coteaux de Mascara, Monts du Tessalah and Coteaux de Tlemcen,  Morocco : (red wines only) Berkhane, Sais, Beni m tir, Guerrouane, Temmour, Zennata,  Tunisia : (up to 13 % vol only) Coteaux de TÃ ©bourba, Sidi-Salem, KÃ ©libia, Thibar, Mornag, Mornag grand cru,  Spain : Jumilla, Valdepenas, Priorato and Rioja (up to 28 February 1986),  Portugal : Verde and DÃ £o (see Annex II),  Yugoslavia : Ljutomersko  Ormoske gorice, Laski Rizling, Ohrid, Merlot ; HercÃ ©govina  Mostar, 2ilavka ; HercÃ ©govina  Mostar, Blatina ; Fruska Gora, Talijanski Rizling ; Oplenac, Lipovac ; Istra, Merlot ; Tikves, Krater ; Tikves, KratoÃ ¡ija ; Strednja i juÃ ¾na dalmacija, Dingac ; Strednja i iuÃ ¾na dalmacija, Kastelet ; Crna Gora, Vranac . (2) Under a Community tariff quota. (3) Tunisia only. (4) Where wines from these countries are not imported under a Community tariff quota, the amounts shown in the 'Other third countries' column apply. (*) Including wines with an actual alcoholic strength of not more than 1 3 % vol and with a total dry extract exceeding 90 grams per litre . (*) Morocco only. Q Wines with a total dry extract exceeding 130 grams but not exceeding 330 grams per litre. (8) Including liqueur wines with an actual alcoholic strength of 1 5 % vol and with a total dry extract exceeding 130 grams but not exceeding 330 grams per litre . (9) Including wines with an actual alcoholic strength of more than 1 5 % vol but not more than 1 8 % vol and with a total dry extract exceeding 130 grams but not exceeding 330 grams per litre . (10) Including wines with an actual alcoholic strength of 22 % or less and with a total dry extract exceeding 330 grams per litre . (u) This figure should be increased by 0,04 ECU per 0,1 % vol of actual alcoholic strength of the imported wine up to but not including the maximum degree of actual alcoholic strength speci ­ fied for this subheading. ( 12) This figure should be increased by 0,02 ECU per 0,1 % vol of actual alcoholic strength of the imported wine up to but not including the maximum degreee of actual alcoholic strength speci ­ fied for this subheading. ( 13) This figure should be increased by 0,19 ECU per 0,1 % vol of actual alcoholic strength of the imported wine up to but not including the maximum degreee of actual alcoholic strength- speci ­ fied for this subheading.